GENWORTH VARIABLE INSURANCE TRUST GENWORTH GOLDMAN SACHS ENHANCED CORE BOND INDEX FUND REGISTRATION # 811-22205 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 03/08/10 Ameriprise Financial Morgan Stanley Credit Suisse Securities, Goldman Sachs, Morgan Stanley, Merrill Lynch, HSBC, JPMorgan, Wells Fargo 06/21/10 Covidien International Finance SA Morgan Stanley Barclays Capital, Goldman Sachs, Morgan Stanley, Banc of America, BNP Paribas, Citigroup Global Markets, Deutsche Bank
